442 F.2d 1338
UNITED STATES of America, Plaintiff and Appellee,v.Anthony Peter SARABIA, Appellant.
No. 71-1661.
United States Court of Appeals, Ninth Circuit.
June 7, 1971.

Appeal from the United States District Court for the Southern District of California; Howard B. Turrentine, Judge.
Barry Tarlow (argued), Harvey E. Byron, Los Angeles, Cal., for appellant.
Howard Frank, Asst. U. S. Atty., San Diego, Cal. (argued), for appellee.
Before CHAMBERS, ELY and WRIGHT, Circuit Judges.
PER CURIAM:


1
The stay of trial heretofore entered is vacated.


2
The case is remanded to the district court to reconsider the application for bail. Additional evidence may, and probably should, be received. At the conclusion of the hearing the trial court should state in writing its reasons for its actions. F.R.A.P. 9(a)